DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 28 January 2020.
Claims 1-4 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 January 2020, 20 April 2021, and 13 May 2021 have been considered by the examiner.

Claim Interpretation
Claim 1 recites “as substitute for legal currency” in lines 5-6. The examiner has determined that the aforementioned limitation does not alter the functional step of the mining process, performed by a mining process unit, to close a transaction in cryptocurrency between any apparatuses. Therefore, the examiner has determined that the aforementioned section of the limitation recites non-functional descriptive material and thus is not given patentable weight.
Additionally, Claim 1 recites “determined depending on the mining reward stored in the storage unit”. The examiner has determined that the aforementioned limitation does not provide any structural or functional limitation to the selling unit performing the selling function nor the selling method step itself but rather modifies product sales information which is not within the scope of the claimed invention. Therefore, based on this analysis, the examiner has determined 
Furthermore, Claim 3 recites “the mining reward stored in the storage unit for one or more products designated in advance”. The examiner has determined that the aforementioned limitation does not provide any structural or functional limitation to the product selling apparatus, not any structure within said apparatus but rather modifies the discount amount which is not within the scope of the claimed invention. Therefore, based on this analysis, the examiner has determined that the aforementioned section of the limitation recites non-functional descriptive material and thus is not given patentable weight.
Additionally, Claims 1-4 recite claim elements that invoke 35 USC 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s), underlined in the following section, is/are: 
A product selling apparatus comprising: 
a mining process unit configured to perform a mining process to close a transaction in cryptocurrency as substitute for legal currency between any apparatuses; and 
a selling unit configured to sell a product by making settlement in at least one of the legal currency and the cryptocurrency, wherein: 
the mining process unit performs the mining process when the selling unit does not sell the product; 
the mining process unit stores a mining reward obtained by the mining process in a storage unit; and 
the selling unit can sell the product, based on product sales information about selling of the product determined depending on the mining reward stored in the storage unit.
In claims 1-3. Claim 4 is directed towards a method performing identical functionality corresponding to identical generic placeholders and thus, said generic placeholders are also interpreted as invoking 35 USC 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the claim language “when a condition to determine the product sales information is met, a discount amount for the mining rewards stored in the storage unit is calculated”. Based on the structure of the claims, it is unclear to one of ordinary skill in the art what structure of the claimed invention is performing the recited calculation step. That is, what structure within the claimed product selling apparatus is performing the calculation for a discount amount?
Additionally, claim 3 recites the claim language “wherein the discount amount is determined based on the mining rewards stored in the storage unit for one or more products designated in advance”. Based on the structure of the claims, it is unclear to one of ordinary skill in the art what structure of the claimed invention is performing the recited determination step. That is, what structure within the claimed product selling apparatus is performing the determination for a discount amount?
Furthermore, the claim limitations in claims 1-4, outlined and discussed previously under the Claim Interpretation section of the action, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolen et al. (US 20160086418 A1) in view of Keys et al. (US 20200311697 A1).

In regards to Claims 1 and 4, Smolen discloses:
A product selling (method performed in an) apparatus comprising: a mining process unit configured to perform a mining ()process to close a transaction in cryptocurrency between any apparatuses (See Smolen: Para. [0030] – “In 110, the user elects to pay the offered price with digital currency and the vending machine receives a digital currency transaction from the user's store of digital currency, most likely from a smartphone or other portable computing device. For example, the URI of bit coin or other crypto currency may be transferred between the devices using the display and receipt of a QR code, via the internet, or using a digital wallet protocol over a short range wireless protocol, such as Bluetooth. In 112, the vending machine processes the digital currency payment. For example, by executing a purchase transaction 114 by recording the transfer through a remote digital currency system (such as recording a new transaction to a bitcoin block chain), communicating the successful payment as purchase information 116 through the multi-drop bus to other subsystems within the vending machine, and initiating a change transaction 118 in the event that the denomination of the payment currency exceeds the purchase price.” – Examiner interprets the recited mining process as per the description provided in Para. [0038] of the specification wherein a “mining process” is ; and 
a selling unit configured to sell a product by making settlement in at least one of the legal currency and the cryptocurrency (See Smolen: Para. [0030] – “See Smolen: Para. [0030] – “In 110, the user elects to pay the offered price with digital currency and the vending machine receives a digital currency transaction from the user's store of digital currency, most likely from a smartphone or other portable computing device. For example, the URI of bit coin or other crypto currency may be transferred between the devices using the display and receipt of a QR code, via the internet, or using a digital wallet protocol over a short range wireless protocol, such as Bluetooth. In 112, the vending machine processes the digital currency payment. For example, by executing a purchase transaction 114 by recording the transfer through a remote digital currency system (such as recording a new transaction to a bitcoin block chain), communicating the successful payment as purchase information 116 through the multi-drop bus to other subsystems within the vending machine, and initiating a change transaction 118 in the event that the denomination of the payment currency exceeds the purchase price … In 124, the payment criteria have been met and purchase information shared via the MDB trigger the item to be dispensed by the vending machine, such as actuation of a mechanical dispensing device controlled by the ASD” – Smolen discloses settling a transaction using cryptocurrency for the purposes of selling a vending machine product to a user), wherein: 
the selling unit can sell the product, based on product sales information about selling of the product (See Smolen: Para. [0030] – “The items for purchase may include physical items to be dispensed by the vending machine, digital items (such as electronic media and licenses related 

Smolen fails to explicitly disclose but Keys discloses:
the mining process unit performs the mining process when the apparatus is not performing another function (See Keys: Para. [0021] – “The stratum mining server 105, in an embodiment, coordinates processing power from access points 120A,B, and others not shown, during downtimes in order to generate cryptocurrency from cryptomining using stratum protocols, network protocol, or the like” – Keys discloses a crypto mining module performing a mining process to generate cryptocurrency during downtime when the apparatus is not performing another function); 
the mining process unit stores a mining reward obtained by the mining process in a storage unit (See Keys: Para. [0031] – “The AI mining module 230 is trained with data form the network and local data collected in order to continually update mining determinations. The network communication module 240 provides a secure communication channel with the controller 110 ; and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method for performing a cyptocurrency mining process when an apparatus is not performing another function as disclosed by Keys to be performed by the vending machine disclosed by Smolen when the machine is not being used to perform a sale in order to increase the overall power efficiency of the system by reducing waste energy by eliminating machine idle time.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolen in view of Keys in further view of Feldman (US 20160379301 A1)

In regards to Claim 2, the combination of Smolen and Keys discloses the apparatus of claim 1 but fails to explicitly disclose:
wherein: when a condition to determine the product sales information is met, a discount amount for the mining reward stored in the storage unit is calculated; and 
the selling unit sells the product at a discounted price obtained by subtracting the discount amount from a sales price of the product.

However, in a similar field of endeavor, Feldman discloses:
Calculating a discount amount when a condition to determine product sales information is met (See Feldman: Para. [0031] – “For example, in some implementations, when it is anticipated that members of a group will request a threshold number of the corresponding product, the ; and 
the selling unit sells the product at a discounted price obtained by subtracting the discount amount from a sales price of the product (See Feldman: Para. [0031] – “For example, in some implementations, when it is anticipated that members of a group will request a threshold number of the corresponding product, the maximum purchase price may be determined and/or calculated at a relatively significant discount over prices to acquire the product from other sources because of the anticipated relatively large volume of the product that is expected to be purchased through the group” – Feldman discloses selling a product at a maximum purchase price determined from subtracting a discount from sales prices from other sources).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the discount amount calculation during determination of product sales information as disclosed by Feldman to determine any potential discounts for users when determining product sales information for items within the vending machine disclosed by the combination of Smolen and Keys in order to increase the overall profitability of the machine by providing discounts to users compared to other sellers increasing the overall number of sales performed by the vending machine.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolen in view of Keys in further view of Feldman and Chihara (US 20170116633 A1).

In regards to Claim 3, the combination of Smolen, Keys, and Feldman discloses the apparatus of claim 2 but fails to explicitly disclose:
wherein the discount amount is determined based on the mining reward stored in the storage unit 

However, in a similar field of endeavor, Chihara discloses:
Determining a discount amount based on currency stored in a storage unit (See Chihara: Para. [0098] – “The determination unit 2060 determines the total discount value. For example, the determination unit 2060 determines the total discount value using the total value of purchase prices indicated by the use history stored in the use history storage unit 4020, the balance of the target card acquired by the balance acquisition unit 2120, and the total value of depositing amounts for the target card indicated by the use history stored in the use history storage unit 4020” – Chihara discloses a method for determining a discount amount based on the balance of a card/the currency/financial value stored in a storage unit)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the discount determination based on currency stored in a storage unit as disclosed by Chihara to base the determination of a discount amount as disclosed by the combination of Smolen, Keys, and Feldman on the amount of cryptocurrency stored in the cryptocurrency store in order to increase the overall profitability of the inventions by allowing for cryptocurrency mined during non-selling time to be used to provide discounts to users increasing the competitiveness of the inventions thus producing more sales and thus more revenue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al. (US 10839378 B2) discloses a first device maintaining a first cryptocurrency wallet including mining circuitry that generates cryptocurrency rewards for the wallet. Specifically, the wallet is configured to generate cryptocurrency rewards in a cryptocurrency mining mode or idle mode.
Kim (US 10726658 B1) discloses a vending machine capable of selling products and operating in multiple different modes such a default mode and a low-power mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICHOLAS K PHAN/Examiner, Art Unit 3699                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3699